UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7483



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRETT A. RODMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-CR-00170-PMD)


Submitted:   June 13, 2007                 Decided:   July 11, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brett    A.     Rodman   was    involuntarily    committed   to   the

custody of the Attorney General, pursuant to 18 U.S.C. § 4241(d)

(2000), based on a finding by the district court that he is

incompetent to stand trial on federal criminal charges. We affirm.

          We     review    a   district    court’s    determination    that   a

criminal defendant is competent to stand trial for clear error.

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992); United

States v. Gastelum-Almeida, 298 F.3d 1167, 1171 (9th Cir. 2002).

As recognized by the district court, § 4241(d) establishes a

two-part disjunctive test of competency:             “If . . . the [district]

court finds by a preponderance of the evidence that the defendant

is presently suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against

him or to assist properly in his defense, the court shall commit

the defendant to the custody of the Attorney General.”

           In the Commitment Order, the district court found that

Rodman understood the nature of the proceedings against him, but

also found that Rodman’s “paranoia and delusional beliefs caused by

bipolar   type    schizoaffective        disorder    are   so   pervasive   and

consuming as to make him incompetent to assist in his own defense.”

The court based its conclusion on the testimony of Dr. Robert

Lucking, Rodman’s primary evaluator, and Rodman’s own testimony.


                                    - 2 -
We have reviewed the record, including the transcript of Rodman’s

competency hearing, and we find no error, let alone clear error, in

the district court’s Commitment Order finding Rodman incompetent

and committing him to the custody of the Attorney General.

          Therefore, we affirm the district court’s order.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -